DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Application No. 16/457,174, filed on June 28, 2019, which is a continuation of U.S. Application No. 16/132,012, filed on September 14, 2018, which is a continuation of U.S. Application No. 14/931,485 filed on November 3, 2015, which is a continuation of U.S. Application No. 13/319,733 filed on December 20, 2011, which is a national-stage application under 35 USC 371 of PCT/KR2010/002232 filed on April 12, 2010, which claims the benefit of priority from Korean Patent Application No. 10-2009-0041119 filed on May 12, 2009.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/09/2020, 09/01/2021, 01/13/2022, and 02/08/222 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1, 8, and 15.
Claims 1 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1, 8, and 15 are directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
	"obtain the destination position based on at least one user input received through the text input portion": A person of ordinary skill in the art can obtain information based on provided data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “establish a connection between the first electronic device and a server by transmitting identification information of a user of the first electronic device to the server for an authentication”, “display a text input portion for inputting a destination position of the user within a user interface (UI) of the one or more applications”, “transmit information regarding the obtained destination position by using the connection”, and “displaying a route to the obtained destination position via a display of a second electronic device that is mounted on a vehicle based on a communication between the second electronic device and the server”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “first electronic device”, “second electronic device”, and “sever” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brillhart et al. (USPGPub 2009/0017803) in view of Kato et al. (USPGPub 2005/0140524).	As per claim 1, Brillhart discloses a non-transitory computer readable storage medium storing one or more applications, the one or more applications comprising instructions which, when executed by a first electronic device with a communication circuitry and a display (see at least paragraphs 0080-0083), cause the first electronic device to: 	in response to executing the one or more applications, establish, via the communication circuitry, a connection between the first electronic device and a server  by transmitting identification information of a user of the first electronic device to the server for an authentication (see at least paragraphs 0044-0046; wherein application 510 transmits consent request 530 that is received by the network 506. Consent request 530 can be transmitted using any of various system protocols suitable for providing wireless communication. Network 506 forwards the consent request through a network to server process 508 of a data processing system, such as data processing system 200 of FIG. 2. Server process 508 can contain data tables or look up functionalities which include the identities of registered users, including both mobile clients 502, 504 and the associated GPS devices 514, 516. Server process 508 can additionally act as an authentication or log-in server, limiting access to the convergence software to those mobile clients 502, 504 included in the data tables); 	while the connection is maintained, display, via the display, a text input portion for inputting a destination position of the user within a user interface (UI) of the one or more applications (see at least paragraph 0055; wherein a user selected meeting point preference 540 can be selected from a listing of restaurants, coffee houses, intersections, or other locations that are proximate to the calculated convergence location. The meeting point preference 540 can also be manually entered from any of mobile clients 502 and 504); 	while displaying the text input portion within the UI, obtain the destination position based on at least one user input received through the text input portion (see at least paragraph 0055; wherein a user selected meeting point preference 540 can be selected from a listing of restaurants, coffee houses, intersections, or other locations that are proximate to the calculated convergence location. The meeting point preference 540 can also be manually entered from any of mobile clients 502 and 504); and 	transmit, via the communication circuitry to the server, information regarding the obtained destination position by using the connection (see at least paragraph 0075; wherein communicates at least that navigational information (Step 814) to each consenting mobile client that corresponds to a specific set of navigational and directional information for that mobile client…see at least paragraph 0053; wherein navigational information 538, including the common convergence location),	wherein the information that is transmitted to the server is stored, based on the identification information, in the server (see at least paragraph 0068-0069; wherein the process can be a process such as server process 508 in FIG. 5. Process 800, stored in a data processing system, receives a consent request (Step 802) from a first client, such as PDA 400), and 	wherein the information that is stored in the server based on the identification information is usable for displaying a route to the obtained destination position via a display of a second electronic device based on a communication between the second electronic device and the server (see at least paragraph 0035; wherein a mobile client can receive the unique convergence route by communication from the data processing system 200 in FIG. 2 and calculated by a process therein. Each convergence route is a series of navigational and location directions provided to and specific to the mobile client. The unique convergence route is the directional information which each mobile client should follow to reach the convergence location). Brillhart does not explicitly mention obtained destination position via a display of an electronic device that is mounted on a vehicle.	However Kato does disclose:	obtained destination position via a display of an electronic device (see at least paragraph 0088; wherein the map delivery server 105 sends the generated map information to the portal server 102 (S117) and the portal server 102 delivers the map information to the terminal device 120…see at least paragraph 0089; wherein the terminal device 120 which received the map information displays a screen according to the map information, by which the user can obtain the route information) that is mounted on a vehicle (see at least paragraph 0041; wherein the terminal device 120 my also be implemented by a special-purpose device developed for particular application (for vehicles, etc.)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kato with the teachings as in Brillhart. The motivation for doing so would have been to maintain visibility of map display even when the amount of data of the route vicinity map is reduced, see Kato paragraph 0009.	As per claims 2, 9, and 16, Brillhart discloses wherein the one or more applications comprise instructions which, when executed by the first electronic device, further cause the first electronic device to: receive, via the communication circuitry from the server, information regarding a route from a departure position to the obtained destination position; and display, via the display, a visual object for indicating the route from the departure position and the obtained destination position (see at least abstract; wherein unique and separate optimal navigation convergence routes are provided to each device. Convergence locations and ETA indicators are provided. A common destination for the devices based on the separate convergence routes is provided. The common destination can be user selected or automatically determined by the system. The system is capable of providing convergence route and common destination information even when users of the various GPS devices are unaware of their present location, the location of other consenting devices, or the location of the common destination), the visual object displayed as superimposed on an electronic map within the UI (see at least Figure 6).	As per claims 3, 10, and 17, Kato discloses wherein the one or more applications comprise instructions which, when executed by the first electronic device, further cause the first electronic device to: receive, via the communication circuitry from the server, information regarding another route from the departure position to the obtained destination position; and display, via the display, another visual object for indicating the another route from the departure position and the obtained destination position with the visual object, the another visual object displayed as superimposed on the electronic map within the UI, and wherein the visual object and the another visual object are displayed with together for guiding available candidate routes from the departure position to the obtained destination position (see at least paragraph 0111 and Figure 5; wherein in response to the map delivery request (S204) from the terminal device 120, the route information supply system 100 generates map information containing two routes (the main route considering no traffic information and the detour considering the traffic information) and delivers the map information to the terminal device 120).	As per claims 4 and 11, Brillhart discloses wherein the one or more applications comprise instructions which, when executed by the first electronic device, further cause the first electronic device to: based on obtaining the destination position, display, via the display, a visual object for indicating the obtained destination position (see at least abstract; wherein unique and separate optimal navigation convergence routes are provided to each device. Convergence locations and ETA indicators are provided. A common destination for the devices based on the separate convergence routes is provided. The common destination can be user selected or automatically determined by the system. The system is capable of providing convergence route and common destination information even when users of the various GPS devices are unaware of their present location, the location of other consenting devices, or the location of the common destination), as superimposed on an electronic map within the UI (see at least Figure 6).	As per claims 6, 13, and 19, Brillhart discloses wherein the information that is stored in the server based on the identification information is usable for displaying a message for inquiring whether or not to initiate navigating to the obtained destination position via the display of the second electronic device based on the communication between the second electronic device and the server (see at least paragraph 0071; wherein according to the identity of the clients in the consent request, process 800 forwards the consent request through the network and a wireless access point to identified GPS devices, such as GPS device 516 in FIG. 5. Upon accepting the consent request, a confirmation event, such as confirmation event 532 in FIG. 5 is similarly communicated back to GPS device, such as GPS device 514 in FIG. 5. In the depicted example, the consent confirmation is a notification of acceptance of the consent request by another GPS enabled device).	As per claims 7, 14, and 20, Brillhart discloses wherein the information that is stored in the server based on the identification information is usable for displaying a visual object for indicating the obtained destination position within a candidate destination list via the display of the second electronic device based on the communication between the second electronic device and the server, and wherein the visual object is configured with title name that is obtained based on a name of the obtained destination position (see at least paragraphs 055-0056; wherein a user selected meeting point preference 540 can be selected from a listing of restaurants, coffee houses, intersections, or other locations that are proximate to the calculated convergence location. The meeting point preference 540 can also be manually entered from any of mobile clients 502 and 504. Depending on the origin of the meeting point preference, the meeting point preference is communicated to at least one of mobile clients 502 and 504).	As per claim 8, Brillhart discloses a method for operating a first electronic device with a communication circuitry and a display (see at least paragraphs 0080-0083), the method comprising: 	in response to executing the one or more applications, establishing, via the communication circuitry, a connection between the first electronic device and a server by transmitting identification information of a user of the first electronic device to the server for an authentication (see at least paragraphs 0044-0046; wherein application 510 transmits consent request 530 that is received by the network 506. Consent request 530 can be transmitted using any of various system protocols suitable for providing wireless communication. Network 506 forwards the consent request through a network to server process 508 of a data processing system, such as data processing system 200 of FIG. 2. Server process 508 can contain data tables or look up functionalities which include the identities of registered users, including both mobile clients 502, 504 and the associated GPS devices 514, 516. Server process 508 can additionally act as an authentication or log-in server, limiting access to the convergence software to those mobile clients 502, 504 included in the data tables); 	while the connection is maintained, displaying, via the display, a text input portion for inputting a destination position of the user within a user interface (UI) of the one or more applications (see at least paragraph 0055; wherein a user selected meeting point preference 540 can be selected from a listing of restaurants, coffee houses, intersections, or other locations that are proximate to the calculated convergence location. The meeting point preference 540 can also be manually entered from any of mobile clients 502 and 504); 	while displaying the text input portion within the UI, obtaining the destination position based on at least one user input received through the text input portion (see at least paragraph 0055; wherein a user selected meeting point preference 540 can be selected from a listing of restaurants, coffee houses, intersections, or other locations that are proximate to the calculated convergence location. The meeting point preference 540 can also be manually entered from any of mobile clients 502 and 504); and 	transmitting, via the communication circuitry to the server, information regarding the obtained destination position by using the connection (see at least paragraph 0075; wherein communicates at least that navigational information (Step 814) to each consenting mobile client that corresponds to a specific set of navigational and directional information for that mobile client…see at least paragraph 0053; wherein navigational information 538, including the common convergence location), 	wherein the information that is transmitted to the server is stored, based on the identification information, in the server (see at least paragraph 0068-0069; wherein the process can be a process such as server process 508 in FIG. 5. Process 800, stored in a data processing system, receives a consent request (Step 802) from a first client, such as PDA 400), and 	wherein the information that is stored in the server based on the identification information is usable for displaying a route to the obtained destination position via a display of a second electronic device based on a communication between the second electronic device and the server (see at least paragraph 0035; wherein a mobile client can receive the unique convergence route by communication from the data processing system 200 in FIG. 2 and calculated by a process therein. Each convergence route is a series of navigational and location directions provided to and specific to the mobile client. The unique convergence route is the directional information which each mobile client should follow to reach the convergence location). Brillhart does not explicitly mention obtained destination position via a display of a second electronic device.	However Kato does disclose:	obtained destination position via a display of an electronic device (see at least paragraph 0088; wherein the map delivery server 105 sends the generated map information to the portal server 102 (S117) and the portal server 102 delivers the map information to the terminal device 120…see at least paragraph 0089; wherein the terminal device 120 which received the map information displays a screen according to the map information, by which the user can obtain the route information) that is mounted on a vehicle (see at least paragraph 0041; wherein the terminal device 120 my also be implemented by a special-purpose device developed for particular application (for vehicles, etc.)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kato with the teachings as in Brillhart. The motivation for doing so would have been to maintain visibility of map display even when the amount of data of the route vicinity map is reduced, see Kato paragraph 0009.	As per claim 15, Brillhart discloses a first electronic device comprising: 	a memory configured to store instructions (see at least Figure 4; main memory 406); 	a communication circuitry (see at least Figure 3; antenna 308); 	a display (see at least Figure 3; display 302); and 	a processor (see at least Figure 4; processor 404) configured to execute the instructions to: 	in response to executing the one or more applications, establish, via the communication circuitry, a connection between the first electronic device and a server by transmitting identification information of a user of the first electronic device to the server for an authentication (see at least paragraphs 0044-0046; wherein application 510 transmits consent request 530 that is received by the network 506. Consent request 530 can be transmitted using any of various system protocols suitable for providing wireless communication. Network 506 forwards the consent request through a network to server process 508 of a data processing system, such as data processing system 200 of FIG. 2. Server process 508 can contain data tables or look up functionalities which include the identities of registered users, including both mobile clients 502, 504 and the associated GPS devices 514, 516. Server process 508 can additionally act as an authentication or log-in server, limiting access to the convergence software to those mobile clients 502, 504 included in the data tables); 	while the connection is maintained, display, via the display, a text input portion for inputting a destination position of the user within a user interface (UI) of the one or more applications (see at least paragraph 0055; wherein a user selected meeting point preference 540 can be selected from a listing of restaurants, coffee houses, intersections, or other locations that are proximate to the calculated convergence location. The meeting point preference 540 can also be manually entered from any of mobile clients 502 and 504); 	while displaying the text input portion within the UI, obtain the destination position based on at least one user input received through the text input portion (see at least paragraph 0055; wherein a user selected meeting point preference 540 can be selected from a listing of restaurants, coffee houses, intersections, or other locations that are proximate to the calculated convergence location. The meeting point preference 540 can also be manually entered from any of mobile clients 502 and 504); and 	transmit, via the communication circuitry to the server, information regarding the obtained destination position by using the connection (see at least paragraph 0075; wherein communicates at least that navigational information (Step 814) to each consenting mobile client that corresponds to a specific set of navigational and directional information for that mobile client…see at least paragraph 0053; wherein navigational information 538, including the common convergence location), 	wherein the information that is transmitted to the server is stored, based on the identification information, in the server (see at least paragraph 0068-0069; wherein the process can be a process such as server process 508 in FIG. 5. Process 800, stored in a data processing system, receives a consent request (Step 802) from a first client, such as PDA 400), and 	wherein the information that is stored in the server based on the identification information is usable for displaying a route to the obtained destination position via a display of a second electronic device based on a communication between the second electronic device and the server (see at least paragraph 0035; wherein a mobile client can receive the unique convergence route by communication from the data processing system 200 in FIG. 2 and calculated by a process therein. Each convergence route is a series of navigational and location directions provided to and specific to the mobile client. The unique convergence route is the directional information which each mobile client should follow to reach the convergence location). Brillhart does not explicitly mention obtained destination position via a display of an electronic device that is mounted on a vehicle.	However Kato does disclose:	obtained destination position via a display of an electronic device (see at least paragraph 0088; wherein the map delivery server 105 sends the generated map information to the portal server 102 (S117) and the portal server 102 delivers the map information to the terminal device 120…see at least paragraph 0089; wherein the terminal device 120 which received the map information displays a screen according to the map information, by which the user can obtain the route information) that is mounted on a vehicle (see at least paragraph 0041; wherein the terminal device 120 my also be implemented by a special-purpose device developed for particular application (for vehicles, etc.)).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kato with the teachings as in Brillhart. The motivation for doing so would have been to maintain visibility of map display even when the amount of data of the route vicinity map is reduced, see Kato paragraph 0009.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brillhart et al. (USPGPub 2009/0017803), in view of Kato et al. (USPGPub 2005/0140524), and further in view of Sekiyama et al. (USPGPub 2009/0091439).	As per claims 5 and 12, Brillhart and Kato do not explicitly mention wherein the visual object for indicating the obtained destination position is displayed with at least one visual object for respectively indicating at least one point of interest (POI) located around the obtained destination position	However Sekiyama does disclose:	wherein the visual object for indicating the obtained destination position is displayed with at least one visual object for respectively indicating at least one point of interest (POI) located around the obtained destination position (see at least paragraph 0159; wherein a driver (or fellow passenger) requests the POI information of the vicinity of the destination through the input device 216…see at least Figure 17; wherein to highlight the POI, in S820 or provide normal display, in S830).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sekiyama with the teachings as in Brillhart and Kato. The motivation for doing so would have been to provide a vehicle environmental service system that has excellent expandability and that is mutually beneficial for either affiliated service providers or users, see Sekiyama paragraph 0011.	As per claim 18, Brillhart discloses wherein the processor is configured to execute the instructions to: based on obtaining the destination position, display, via the display, a visual object for indicating the obtained destination position (see at least abstract; wherein unique and separate optimal navigation convergence routes are provided to each device. Convergence locations and ETA indicators are provided. A common destination for the devices based on the separate convergence routes is provided. The common destination can be user selected or automatically determined by the system. The system is capable of providing convergence route and common destination information even when users of the various GPS devices are unaware of their present location, the location of other consenting devices, or the location of the common destination), as superimposed on an electronic map within the UI (see at least Figure 6). Brillhart and Kato do not explicitly mention wherein the visual object for indicating the obtained destination position is displayed with at least one visual object for respectively indicating at least one point of interest (POI) located around the obtained destination position.	However Sekiyama does disclose:	wherein the visual object for indicating the obtained destination position is displayed with at least one visual object for respectively indicating at least one point of interest (POI) located around the obtained destination position (see at least paragraph 0159; wherein a driver (or fellow passenger) requests the POI information of the vicinity of the destination through the input device 216…see at least Figure 17; wherein to highlight the POI, in S820 or provide normal display, in S830).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sekiyama with the teachings as in Brillhart and Kato. The motivation for doing so would have been to provide a vehicle environmental service system that has excellent expandability and that is mutually beneficial for either affiliated service providers or users, see Sekiyama paragraph 0011.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2005/0055155 – Provides an on-vehicle navigation apparatus, and relates to a computer program product for the navigation. More particularly, it relates to a navigation and apparatus for and method of performing a route search by means of a mail feature or function on the navigation, and relates to a computer program product for performing the navigation processings.	USPGPub 2004/0098175 – Provides visual information includes generating first and second image streams comprising visual information representing traversal of the path. Audio cues are recorded at the same plurality of locations on each pass. The audio cues permit synchronization of the image streams to locations along the path	USPGPub 2003/0083807 – Provides a navigation system for a vehicle, a data server, a traveling route establishing method and an information providing method to be carried out with the navigation system..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662